DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
4.	Previous interpretation of claim language having invoked 35 U.S.C. 112(f) is hereby withdrawn.

Claim Objections
5.	Previous claim objections are hereby withdrawn.

Claim Rejections - 35 USC § 112
6.	Previous indefiniteness rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

i.	Claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (2014/0132562; hereinafter Miyamoto) in view of Werking (2017/0207760).

Regarding claim 1, Miyamoto discloses a fingerprint sensor [0332], the fingerprint sensor comprising a plurality of integration circuits (6 of Figure 1) and a negative feedback circuit ([0062]: Comprising at least one of first and second transistors, integral capacitance, coupled between op amp output and second input); wherein 
the negative feedback circuit is connected to the plurality of integration circuits for respectively fixing each of the integration circuits as a reset bias voltage when the plurality of integration circuits are in a reset phase (Integrators whose capacitance is discharged during signal reset [0071] governed by timing of RESET SIGNAL 
each of the integration circuits (6) comprises an input terminal (One of two inputs to unnumbered amplifier forming a respective sense line’s integrator), a feedback terminal (Other one of said amplifier’s two inputs), and an output terminal (Output of said amplifier), and each of the integration circuits comprises an integration capacitor (Cint) and corresponds to a fingerprint capacitor respectively (Those among C11…CML corresponding to respective one of SL1…SLL), wherein the integration capacitor is connected between the input terminal and the output terminal (Cint coupled between one of two amplifier inputs, and amplifier output), and each of the integration circuits (6) is configured to 
perform integration processing by transferring a charge of the corresponding fingerprint capacitor to the integration capacitor when in an integration phase ([0071]: Integrator adding electric charge from corresponding sense line, reading out signal for corresponding sense line) respectively, and 
output an output voltage [0076] related to the corresponding fingerprint ([0071]: Integrator outputting result). 
Miyamoto does not make an outright statement of the sensor being provided wherein the negative feedback circuit respectively fixing an input common mode voltage of each of the integration circuits.  However, please consider the following.

Miyamoto’s performance of a cancellation of integrator offset is considered analogous to the instant application’s reduction of an integrator’s offset (by which common mode is deemed fixed).  Miyamoto is thus considered to provide an analogous – albeit silent – teaching of fixing input common mode.  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Miyamoto provides a silent teaching of the sensor being provided wherein the negative feedback circuit respectively fixing an input common mode voltage of each of the integration circuits, as claimed, in view of the reasoning above.
Miyamoto does not explicitly disclose the device wherein the feedback terminal and the output terminal are connected to the negative feedback circuit to form a negative feedback loop.
In the same field of endeavor, Werking provides negative feedback in sensing circuitry [0040] with feedback circuits (54, 55 of Figure 5) couple between amplifier (AR1) output (59) and differing ones of two inputs (53, 56).  This biasing scheme minimizes loss and noise without requiring oversized circuit components [0024].



Regarding claim 15, Miyamoto discloses a terminal device (100 of Figure 20), wherein the terminal device comprises a fingerprint sensor [0332]; 
the fingerprint sensor comprises a plurality of integration circuits (6 of Figure 1) and a negative feedback circuit ([0062]: Comprising at least one of first and second transistors, integral capacitance, coupled between op amp output and second input); wherein 
the negative feedback circuit is connected to the plurality of integration circuits for respectively fixing each of the integration circuits as a reset bias voltage when the plurality of integration circuits are in a reset phase (Integrators whose capacitance is discharged during signal reset [0071] governed by timing of RESET SIGNAL in Figure 4, applied to gates of transistor coupled between output and second input of amplifier); and 
each of the integration circuits (6) comprises an input terminal (One of two inputs to unnumbered amplified forming a respective sense line’s integrator), a feedback terminal (Other one of said amplifier’s two inputs), and an output terminal 
perform integration processing by transferring a charge of the corresponding fingerprint capacitor to the integration capacitor when in an integration phase ([0071]: Integrator adding electric charge from corresponding sense line, reading out signal for corresponding sense line) respectively, and 
output an output voltage [0076] related to the corresponding fingerprint capacitor ([0071]: Integrator outputting result). 
Miyamoto does not make an outright statement of the device being provided wherein the negative feedback circuit respectively fixing an input common mode voltage of each of the integration circuits.  However, please consider the following.
The instant application discusses fixing the input common mode voltage as corresponding to reducing its offset voltage with a negative feedback circuit during the reset phase [0007].  Miyamoto’s integrators’ (6 of Figure 1) feedback arrangement of transistors’ coupling between amplifier output and second input [0062] are controlled in accordance with a RESET SIGNAL (Figure 4; [0071]) to cancel the integrator’s offset [0268].  

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Miyamoto provides a silent teaching of the device being provided wherein the negative feedback circuit respectively fixing an input common mode voltage of each of the integration circuits, as claimed, in view of the reasoning above.
Miyamoto does not explicitly disclose the device wherein the feedback terminal and the output terminal are connected to the negative feedback circuit to form a negative feedback loop.
In the same field of endeavor, Werking provides negative feedback in sensing circuitry [0040] with feedback circuits (54, 55 of Figure 5) couple between amplifier (AR1) output (59) and differing ones of two inputs (53, 56).  This biasing scheme minimizes loss and noise without requiring oversized circuit components [0024].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Miyamoto to be modified wherein the feedback terminal and the output terminal are connected to the negative feedback circuit to form a negative feedback loop in view of the teaching of Werking to minimize loss and noise without oversized circuit components.

Miyamoto in view of Werking, as applied to claim 1 above, and further in view of Yan (2012/0242407; this combination of references hereinafter referred to as MWY).

Regarding claim 2, Miyamoto in view of Werking discloses the fingerprint sensor according to claim 1.  Miyamoto discloses the sensor (Figure 1) wherein the negative feedback circuit comprises an operational amplifier (Unnumbered, formed within each of 6).
Miyamoto in view of Werking does not explicitly disclose the sensor wherein the operational amplifier is configured to form a negative feedback loop with the integration circuit when the integration circuit is in the reset phase. 
In the same field of endeavor, Yan discloses an integrator [0003] comprising a main amplifier (Figure 1: Amp) forming a negative feedback loop with a regulating amplifier (rAmp) during a reset phase [0045] to independently regulate amplifier input and output [0005], achieving optimal performance with reduced current consumption [0009]. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein the operational amplifier is configured to form a negative feedback loop with the integration circuit when the integration circuit is in the reset phase in view of the teaching of Yan to achieve optimal performance with reduced current consumption. 


Miyamoto does not expressly state the sensor being provided wherein the fingerprint sensor further comprises a reference circuit, and the reference circuit is connected to the operational amplifier for providing the reset bias voltage to the operational amplifier. 
In the same field of endeavor, Yan’s integrator [0003] provides a reference level (Figure 1: Vref) as an input to the auxiliary amplifier (A) of the regulating amplifier (rAmp) with which the main amplifier (Amp) establishes negative feedback.  Input and output may be independently regulated [0005] to achieve optimal performance with reduced current consumption [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein the fingerprint sensor further comprises a reference circuit, and the reference circuit is connected to the operational amplifier for providing the reset bias voltage to the operational amplifier in view of Yan to achieve optimal performance with reduced current consumption. 


MWY, as applied to claim 2 above, and further in view of Peluso (2016/0013765; this combination of references hereinafter referred to as MWYP).

Regarding claim 4, MWY discloses the fingerprint sensor according to claim 2.  
MWY does not expressly state the sensor being provided wherein the negative feedback circuit comprises an offset correction circuit, and the reset phase of the integration circuit includes a first phase and a second phase, wherein the offset correction circuit is configured to acquire an offset voltage at two input terminals of the operational amplifier when the integration circuit is in the first phase, and the offset voltage is used to perform offset correction on the integration circuit in the second phase, so that the input common mode voltage of the integration circuit is fixed as the reset bias voltage. 
In the same field of endeavor, Peluso discloses a circuit [0005] whose amplifier stage (202 of Figures 3, 4) disposes an offset capacitor (C1) across inputs of the amplifier section (402) formed therein.  In the switch controlling phases PHI.sub.2, PHI.sub.1, the offset capacitor functions to sample and store offset formed across the amplifier inputs, and subsequently compensate said offset [0040], suppressing common mode effects [0062] in a manner considered analogous to the claimed fixing of the common mode voltage.  These two phases are treated as functioning similarly to the claimed two phases of the reset phase.  Sensing accuracy may be increased [0003] without increasing size, power consumption [0004].


Regarding claim 5, MWYP discloses the fingerprint sensor according to claim 4.  
Miyamoto does not expressly state the sensor being provided wherein the offset correction circuit comprises a zeroing capacitor. 
In the same field of endeavor, Peluso discloses circuitry [0005] whose offset nulling section (406 of Figure 4) comprises a capacitor (C1) used to sample/store an amplifier offset, which is later compensated [0040].  These are among the measures taken to increase sensing accuracy [0003] without similarly requiring an increase in size, power consumption [0004].



Regarding claim 7, MWYP discloses the fingerprint sensor according to claim 5.  
Miyamoto does not expressly state the sensor being provided wherein an output terminal of the operational amplifier is connected to a feedback terminal of the integration circuit. 
In the same field of endeavor, Yan discloses an integrator [0003] receiving by way of feedback (Figure 1) the output (Aout) of a regulating amplifier (rAmp).  Optimal performance is achieve with reduced current consumption [0009].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein an output terminal of the operational amplifier is connected to a feedback terminal of the integration circuit in view of the teaching of Yam to achieve optimal performance while reducing current consumption. 
MWY does not expressly state the sensor being provided wherein the negative feedback circuit further comprises a first switch, a second switch and a third switch; one terminal of the zeroing capacitor is connected to a non-inverting input terminal of the operational amplifier, and connected to an output terminal of the integration circuit through the first 
In the same field of endeavor, Peluso discloses a circuit [0005] whose amplifier stage (202 of Figures 3, 4) comprising an offset capacitor (C1).  One capacitor terminal is connected to the amplifier (402) non-inverting terminal (+) and integrator output through a first switch (|Figure 4| through PHI.sub.2 [lower, within 406], to In.sub.1, |Figure 3| to V.sub.OUT).  The other capacitor terminal is connected to the integrator output through a second switch (|Figure 4| through PHI.sub.1, to In.sub.1, |Figure 3| to V.sub.OUT) and to an inverting input (-) of the amplifier (402) through a third switch (PHI.sub.2 [upper, within 406]).  Sensing accuracy may be increased [0003] without increasing size, power consumption [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein the negative feedback circuit further comprises a first switch, a second switch and a third switch; one terminal of the zeroing capacitor is connected to a non-inverting input terminal of the operational amplifier, and connected to an output terminal of the integration circuit through the first switch; and the other terminal of the zeroing capacitor is connected to the output terminal of the integration circuit through the second switch, and connected to an inverting input terminal of the operational amplifier through the third switch in view of the teaching of Peluso to increase sensing accuracy without increasing size, power consumption. 


Miyamoto does not expressly state the sensor being provided wherein when the integration circuit is in the first phase, the first switch and the third switch are turned on, while the second switch is turned off; and when the integration circuit is in the second phase, the first switch and the third switch are turned off, while the second switch is turned on. 
In the same field of endeavor, Peluso’s circuit (Figure 4; [0005]) illustrates two switches (Within 406) whose conductivity is governed in accordance with the phase PHI.sub.2, and a single differing switch whose conductivity is governed in accordance with the phase PHI.sub.1.  As shown in the timing diagram of Figures 9A, 9B, the aforementioned phases are 180 degrees out of phase [0034].  The aforementioned two switches are thus turned on when the single differing switch is turned off, and vice versa.  These are a part of the measures taken to increase sensing accuracy [0003] without increasing size, power consumption [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein when the integration circuit is in the first phase, the first switch and the third switch are turned on, while the second switch is turned off; and when the integration circuit is in the second phase, the first switch and the third switch are turned off, while the second switch is turned on in view of the teaching of Peluso to increase sensing accuracy without increasing size, power consumption. 

not connected to Vref, coupled to terminal of Cint), and an output terminal for providing the output voltage (Amplifier terminal to which other terminal of Cint is coupled). 
Miyamoto does not make an outright statement of the sensor being provided wherein the amplification circuit further comprises an input terminal for receiving the input common mode voltage.  However, please consider the following.
The instant application describes [0066] “...input common mode voltage...” as corresponding to the reference numeral “...Vn...” descriptive of the node shown in Figure 2, with which an integration capacitor (209) is shown forming a connection (i.e. feedback) between output (Vout) and input terminal of the amplification circuit ([0051]: Gate of 211).  Input common mode.  An alternative illustration is provided in Figure 1 of Miyamoto, wherein the integrating capacitor (Cint) establishes a connection (i.e. feedback) between the (unnumbered) amplifier output and an input terminal thereof.  
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Miyamoto provides a fair reading upon the sensor being provided wherein the amplification circuit further comprises an input terminal for receiving the input common mode voltage, as claimed, in view of the above reasoning.

Regarding claim 10, MWYP discloses the fingerprint sensor according to claim 9.  
Miyamoto does not expressly state the sensor being provided wherein the amplification circuit comprises a first transistor and a second transistor, wherein the second transistor is connected to the negative feedback circuit for providing a constant current to the first transistor when the integration circuit is in an integration phase. 
In the same field of endeavor, Peluso discloses (Figure 2) negative feedback (e.g. comprising 202) output to the gate of a field effect transistor (e.g. comprising M.sub.mir1), one end of the current path of said field effect transistor coupled to one end of another field effect transistor (e.g. comprising M.sub.sense).  M.sub.mir1 may function as a current source controlled in accordance with the output of 202 [0029].  The period of (high) phi.2. (Figure 4B), charge stored on C2 drives output of 202 [0039] and ultimately controls current output in Figure 2 by M.sub.mir1.  This period wherein C2 drives the output of 202 is considered analogous to the claimed integration phase.  These are a part of measures taken to increase sensing accuracy [0003] without increasing size, power consumption [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein the amplification circuit comprises a first transistor and a second transistor, wherein the second transistor is connected to the negative feedback circuit for providing a constant current to the first 
MWYP does not expressly state the sensor being provided wherein analogous first and second transistors are MOS transistors.
However, the pass device (Figure 2: M.sub.pass) is explicitly described as being provided in either one of NMOS or PMOS variations [0031].  The illustration of Figure 2 appears to place comparative emphasis on the conductivity of M.sub.pass relative to other transistors of the circuit, but not to indicate that they are altogether a differing class of transistor (e.g. BJT).  Given NMOS and PMOS are variations of field effect transistors (see earlier description of M.sub.pass as FET [0027]), it is within broadest reasonable interpretation of one having ordinary skill in the art that other transistors of the circuit, namely M.sub.mir1 and M.sub.sense, correspond to one among the MOS variations.
It would be obvious to one having ordinary skill the art before the filing date of the claimed invention that Peluso strongly suggests providing the sensor wherein analogous first and second transistors are MOS transistors, as claimed, in view of the reasoning above.


Miyamoto in view of Werking, as applied to claim 1 above, and further in view of Pi et al. (2017/0068837; hereinafter Pi).

Regarding claim 14, Miyamoto in view of Werking discloses the fingerprint sensor according to claim 1.  
Miyamoto in view of Werking does not expressly state the sensor being provided wherein the plurality of integration circuits comprise a plurality of rows of integration circuits, and the negative feedback circuit corresponds to one row of integration circuits. 
In the same field of endeavor, Pi’s fingerprint sensor [0002] comprises integrating amplifiers (Figure 2A: 250...258) formed in the shown rows, controlled using feedback capacitors (260...268) to read rows/columns of corresponding pixels (204...212) of the sensor array (110; [0042]).  This facilitates the use of a signal processing unit’s full dynamic range to discern parameters unique to each among multiple users’ detected fingerprint [0004].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Miyamoto to be modified wherein the plurality of integration circuits comprise a plurality of rows of integration circuits, and the negative feedback circuit corresponds to one row of integration circuits, in view of the teaching of Pi, to benefit from the signal processing unit’s full dynamic range. 

Allowable Subject Matter
8.	Claims 6, 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, MWYP discloses the fingerprint sensor according to claim 5.  
The cited prior art fails to singularly or collectively disclose the sensor wherein one terminal of the zeroing capacitor is connected to a non-inverting input terminal of the operational amplifier, and also connected to an output terminal of the integration circuit when the integration circuit is in the first phase, while disconnected from the output terminal of the integration circuit when the integration circuit is in the second phase; and the other terminal of the zeroing capacitor is connected to an inverting input terminal of the operational amplifier when the integration circuit is in the first phase, while connected to the output terminal of the integration circuit, and disconnected from the inverting input terminal of the operational amplifier when the f

Regarding claim 11, MWYP discloses the fingerprint sensor according to claim 10.  
The cited prior art fails to singularly or collectively disclose the sensor wherein a gate of the first MOS transistor is connected to the input terminal of the amplification circuit, a source of the first MOS transistor is grounded, and a drain of the first MOS transistor is connected 
Thus, claim 11 is objected to.

Claims 12, 13 depend from and inherit the limitations of claim 11.  Thus, claims 12, 13 are objected to.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621